Exhibit 12(a) PPL CORPORATION AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS (Millions of Dollars) 3 Months Ended March31, Years Ended December31, Earnings, as defined: Income from Continuing Operations Before Income Taxes $ Less earnings of equity method investments 2 1 3 4 5 Distributed income from equity method investments 2 1 5 3 5 Total fixed charges as below Less: Capitalized interest and interest component of AFUDC 7 45 59 58 24 9 Preferred security distributions of subsidiaries on a pre-tax basis 7 24 27 23 24 5 Interest expense related to discontinued operations 5 8 33 36 37 Total fixed charges included in Income from Continuing Operations Before Income Taxes Total earnings $ Fixed charges, as defined: Interest on long-term debt $ Interest on short-term debt and other interest 16 34 28 35 13 29 Amortization of debt discount, expense and premium - net 4 15 12 8 11 23 Estimated interest component of operating rentals 10 42 22 21 29 32 Preferred securities distributions of subsidiaries on a pre-tax basis 7 24 27 23 24 5 Fixed charges of majority-owned share of 50% or less-owned persons 1 1 Total fixed charges (a) $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred stock dividends (b) (a) Interest on unrecognized tax benefits is not included in fixed charges. (b) PPL, the parent holding company, does not have any preferred stock outstanding; therefore, the ratio of earnings to combined fixed charges and preferred stock dividends is the same as the ratio of earnings to fixed charges.
